DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lee US 20120227837.
In Fig 4, Lee discloses:
 	1. (Currently amended) A pressure-medium control valve (see Fig 4) configured to control a throughflow direction in a pressure-medium circuit, comprising: a valve housing (2116)  configured via a forming technique (2116 if formed into a particular shape via a forming technique, a valve seat (2114), and a valve closing body (2120) that is received in an axially movable and radially guided manner in the valve housing (2120 is axially movable against spring 2125 and is radially guided by the spring end and the sloping walls of 2116) and that controls the valve seat (2114) in dependence on the prevailing pressure conditions upstream and downstream of the valve seat wherein the valve seat is configured in one piece with the valve housing (see Fig 4).  


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lee US 20120227837.
In Fig 1, Lee discloses:
 	1. (Currently amended) A pressure-medium control valve (see Fig 1) configured to control a throughflow direction in a pressure-medium circuit, comprising: a valve housing (see annotated Fig 1 herein) configured via a forming technique (the valve housing if formed into a particular shape via a forming technique, a valve seat (see annotated Fig 1 herein), and a valve closing body (4) that is received in an axially movable and radially guided manner in the valve housing (4 is axially movable against spring 5 and is radially guided by the spring end and the sloping walls of the valve housing) and that controls the valve seat  in dependence on the prevailing pressure conditions upstream and downstream of the valve seat wherein the valve seat is configured in one piece with the valve housing (see Fig 1).  

    PNG
    media_image1.png
    845
    956
    media_image1.png
    Greyscale

 	2. (Currently amended) The pressure-medium control valve as claimed in claim 1, wherein:  the valve housing defines a hollow-cylindrical housing shaft (see hollow shaft in annotated Fig 1 herein) which is open at an open end (open at top end in Fig 1 herein), the valve closing body is received in an interior of the housing shaft (see annotated Fig 1 herein), and the valve seat is connected to the housing shaft via a peripheral collar (see annotated Fig 1 herein) that protrudes radially outwards relative to the housing shaft (See annotated Fig 1 herein).  
 	3. (Currently amended) The pressure-medium control valve as claimed in claim 2, wherein the collar of the valve housing is defined by two wall portions of the valve housing (see 1st and 2nd wall portions in annotated Fig 1 herein) which are connected together at a periphery of the collar and  positioned together (see annotated Fig 1 herein wherein the 1st wall portion and the 2nd wall portion are connected together at eh peripheral collar and are both positioned together at eh outer periphery of eh valve housing).  
 	4. (Currently amended) The pressure-medium control valve as claimed in claim 3, wherein a housing cover (6) is fastened to the open end of the housing shaft, the housing cover supporting a valve spring element (5) that acts on the valve closing body (4).  

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Wetzel US 6474963.
 	Wetzel discloses:
 	5. (Currently amended) A piston pump (10) configured to pump a pressure medium in an electronically slip-controllable vehicle brake system (see the abstract), comprising: a pump piston (16) configured to be driven to perform a cyclic stroke movement (via cam 42), a pump cylinder (14) in which the pump piston is received in an axially displaceable manner (see Figs 1-2), and a pressure-medium valve (60) that controls a flow of pressure medium through the piston pump, the pressure-medium valve including: a valve housing (38) configured via a forming technique, a valve seat (54), and10MMB Docket No. 2178-2265 Bosch Reference: R374402a valve closing body (60) that is received in an axially movable and radially guided manner in the valve housing and that controls the valve seat in dependence on the prevailing pressure conditions upstream and downstream of the valve seat, the valve seat configured in one piece with the valve housing (see Figs 1-2).  

Claim(s) 5-9 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Fuchida US 5320498.
 	Fuchida discloses:
 	5. (Currently amended) A piston pump (see Fig 1) configured to pump a pressure medium in an electronically slip-controllable vehicle brake system (see the Field of Invention Section), comprising: a pump piston (14) configured to be driven to perform a cyclic stroke movement (via cam 27), a pump cylinder (13) in which the pump piston is received in an axially displaceable manner (see Figs 1), and a pressure-medium valve (see annotated Fig 1 herein) that controls a flow of pressure medium through the piston pump, the pressure-medium valve including: a valve housing (see annotated Fig 1 herein) configured via a forming technique (valve housing has a particular shape that is formed by a forming technique), a valve seat (see annotated Fig 1 herein), and10MMB Docket No. 2178-2265 Bosch Reference: R374402a valve closing body (24) that is received in an axially movable and radially guided manner in the valve housing (see Fig 1 wherein 24 is moved axially against spring 23 and is guided radially by the spring 23 and the interior walls of the valve housing) and that controls the valve seat in dependence on the prevailing pressure conditions upstream and downstream of the valve seat, the valve seat configured in one piece with the valve housing (see Fig 1).  

    PNG
    media_image2.png
    676
    740
    media_image2.png
    Greyscale

 	6. (Currently amended) The piston pump as claimed in claim 5, wherein: the pressure-medium valve is received in a receiver (received in receiving portion of 22 which receives the pressure medium valve of annotated Fig 1) of a closing plug (22) which closes a pump receiver in a housing block (11) of a pump unit (see Fig 1) with respect to the environment, the receiver is graduated in its an inside diameter thereof and comprises a first receiving portion which is larger in terms of its the inside diameter (see annotated Fig 1 herein) and a second receiving portion which is smaller in terms of its the inside diameter (see annotated Fig 1 herein), and a transition from the first receiving portion  to the second receiving portion forms a shoulder (see annotated Fig 1 herein) on which the pressure-medium valve rests with a collar of a valve housing (see collar in annotated Fig 1 herein).  
 	7. (Currently amended) The piston pump as claimed in claim 6, wherein the shoulder is surrounded on a peripheral side by an axially protruding flange (see annotated Fig 1 herein) of the closing plug (22), and wherein internal dimensions of the flange are so matched to external dimensions of the collar of the valve housing that a force-based connection is configured to be produced between the collar and the flange (see Fig 1).  
 	8. (Currently amended) The piston pump as claimed in claim 7, wherein the flange of the closing plug protrudes axially in some regions relative to the collar (see annotated Fig 1 herein) of the valve housing resting on the shoulder, and wherein the closing plug (22) is connected by a force-based connection to the pump cylinder of the piston pump  in the axially-protruding region of the flange (see the interlocking connection between axially protruding flange and the collar which is force based via the spring force 23 wherein this interlocking connection connects 22 and 14).  
 	9. (Currently amended) The piston pump as claimed in claim 6, wherein the valve housing of the pressure-medium valve extends into the second receiving portion with the smaller diameter of the receiver (see annotated Fig 1 herein), and wherein between the valve housing st and 2nd receiving portions) of the receiver (22) there is an annular gap contacted by a rear side of the valve closing body (24) remote from the valve seat (see annotated Fig 1 herein wherein the annular gap is between the interior wall of 22 and the 2nd receiving portion which is located radially inside the axially protruding flange at the top of the flange where the interior diameter decreases).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746